DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 16, 2019 and December 3, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakou (US 5,150,937).
As to claim 1, Yakou discloses a robot hand (pickup apparatus 10  is attached to the lower end 
of an arm of a robot (not shown) – see col. 4, lines 3-4), as illustrated in Figures 4-19, comprising three  holding portions (22a,22b,22c) arranged at intervals from each other along a circumferential direction about a predetermined axis (vertical axis extending through shaft 30), and configured to hold a work piece (see Abstract); and a driving portion (24) configured to move the three  holding portions toward a closing 
With claim 2, at least one (22c) of the holding portions is unswingable (see Figures 6-8) about the predetermined axis at a position at which the at least one unswingable holding portion is in contact with the work piece.
With claim 3, an urging member (44,46a,46b) configured to urge the at least one holding portion (22a,22b) to a predetermined neutral position along the circumferential direction (the piston rods 46a and 46b are biased in outwardly projecting directions by a biasing force of a coil spring (not shown) incorporated in the cylinder main body 44 – see col. 8, lines 66-68 and col. 9, line 1).
With claim 4, a swing restricting member (44,46a,46b)  configured to restrict swinging of the at least one holding portion about the predetermined axis to a predetermined angular range (the piston rods 46a and 46b are biased in outwardly projecting directions by a biasing force of a coil spring (not shown) incorporated in the cylinder main body 44 – see col. 8, lines 66-68 and col. 9, line 1; the first and second slide blocks 15a and 15b are separated from each other at an angle of 120 degrees – see col. 9, lines 5-9).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nammoto’392, Nammoto’676, Skinner, Rovetta, and Saadat are cited as being relevant art, because each prior art discloses a robot hand comprising three contact points and a driving portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3652